                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                        CASE NO. 9:18-CV-81264-ROSENBERG/REINHART

PATRICK MCATEER & J. DOUGLAS
WILKINS,

        Plaintiffs,

v.

CIRADI CIARDI & ASTIN, P.C., et al.,

        Defendants.
                                         /

                      ORDER DENYING DEFENDANTS’ MOTION TO DISMISS

        THIS CAUSE is before the Court on Defendants’ Motion to Dismiss at docket entry 16. The

Motion has been fully briefed. For the reasons set forth below, the Motion is denied.

        This is an attorney malpractice case. Plaintiffs allege that Defendants engaged in malpractice by

providing legal services under a Florida law license, in Florida state court, concerning Florida-based real

property in foreclosure proceedings. DE 1-1. Plaintiffs allege that in the Florida case Defendants

authorized a stipulated deficiency judgment without Plaintiffs’ approval and without telling Plaintiffs. Id.

Furthermore, Plaintiffs allege that Defendants fraudulently concealed the stipulation from Plaintiffs. Id.

        Notwithstanding the strong connection that Plaintiffs’ Complaint has with the State of Florida,

Defendants’ Motion to Dismiss is entirely founded on the premise that Pennsylvania law—not Florida

law—should apply to Plaintiffs’ Complaint. Because Plaintiffs have invoked the diversity jurisdiction of

this Court, the conflict of law rules of Florida apply to Plaintiffs’ claims. E.g., Grupo Televisa, S.A. v.

Telemundo Comms. Grp., Inc., 485 F.3d 1233, 1240 (11th Cir. 2007). Florida law uses the “most

significant relationship” test to resolve conflict of law questions. Bishop v. Florida Speciality Paint Co.,

389 So. 2d 999, 1001 (Fla. 1980). Usually the state where the injury occurred is the state with the most
significant relationship to the claim. Id.1 As discussed above, Plaintiffs’ claims have a strong connection

with the state of Florida—Defendants provided legal services using a Florida law license, in a Florida

court, in connection with a pending foreclosure on Florida real property. E.g., Learning Connections, Inc.

v. Kaufman, Englett & Lynd, PLLC, No. 11-CV-368, 2011 WL 2981726 (M.D. Fla. July 22, 2011) (ruling

that Florida attorneys who provided legal representation in Tennessee state court for Tennessee-based real

property were subject to Tennessee law). To justify the application of Pennsylvania law, Defendants

point to facts outside of Plaintiffs’ Complaint. At this juncture, such argument is premature. The Court

therefore denies Defendants’ Motion to Dismiss,2 however, this denial is without prejudice for

Defendants to re-raise their choice of law argument at summary judgment when the Court can consider

facts and evidence outside of the scope of Plaintiff’s Complaint.

        For the foregoing reasons, it is ORDERED AND ADJUDGED that Defendants’ Motion to

Dismiss [DE 16] is DENIED.

        DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 10th day of December,
2018.


                                                              _______________________________
Copies furnished to:                                          ROBIN L. ROSENBERG
Counsel of record                                             UNITED STATES DISTRICT JUDGE




1
  Other factors favor the application of Florida law in this case as well. For example, a court may consider where
the conduct giving rise to the alleged injury occurred and here, pursuant to Plaintiffs’ Complaint, the conduct
occurred in connection with Defendants’ representation in an active proceeding in Florida state court. See Bishop at
1001.
2
  To the extent Defendants argue that Plaintiffs have failed to sufficiently plead fraud under the pleading
requirements of the Federal Rules, that argument is rejected as Plaintiffs’ fifty-page Complaint pleads fraud with
sufficient particularity.

                                                         2
